Citation Nr: 0818665	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for cancer submitted by the veteran.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1964.  The veteran died in July 1999.  The appellant 
is the veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Following a Joint 
Motion by the parties, the Court vacated the Board's August 
2004 decision in August 2005 and remanded the claim to the 
Board for further consideration.  In March 2006 and in 
October 2007, the Board remanded the appeal for additional 
development.

In the August 2005 Joint Motion underlying the Court's August 
2005 Order, the parties noted that the RO denied a claim of 
entitlement to accrued benefits in December 1999.  In its 
October 2007 Remand, the Board directed, in light of 
Manlincon v. West, 12 Vet. App. 239 (1999), that the RO 
address whether the appellant's August 2000 notice of 
disagreement constituted a disagreement with a denial of 
entitlement to accrued benefits.  Following the October 2007 
Remand of this issue, the RO issued a statement of the case 
(SOC) in January 2008, denying the claim of accrued benefits 
on the merits.  The appellant submitted a timely substantive 
appeal in February 2008.  




FINDINGS OF FACT

1.  The death certificates discloses that the immediate cause 
of the veteran's death was uremia due to (or as a consequence 
of) retroperitoneal lymphadenopathy due to (or as a 
consequence of) metastatic neuroendocrine carcinoma; an 
amended death certificate list lists multiple metastatic 
pulmonary nodules as a significant condition contributing to 
the veteran's death but not resulting in the cause of death.
 
2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The preponderance of the evidence establishes that 
uremia, retroperitoneal lymphadenopathy, and metastatic 
neuroendocrine carcinoma are not causally linked to any 
incident of service, to include exposure to asbestos.

4.  The contemporaneous records which disclose that there was 
no active process in the veteran's lungs when neuroendocrine 
cancer was diagnosed or until chemotherapy had failed and the 
death certificate which shows that the veteran died of uremia 
due to cancer, not a pulmonary disorder, are unfavorable to a 
finding that asbestos-related pleural plaques contributed 
materially or substantially to cause or accelerate the 
veteran's death, and are more persuasive than the December 
2005 and July 2007 medical opinions favorable to the 
appellant's claim.  

5.  The preponderance of the evidence is against a finding 
that the veteran was entitled at his death to any periodic 
benefit which was due and unpaid.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.308, 3.309, 3.312 (2007).

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.1000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in July 1999, at the age of 56.  At the time 
of death, he had not been awarded service connection for any 
disorder, but he had submitted a claim for service connection 
for cancer.  The veteran's July 1999 certificate of death 
reflects that the immediate cause of death was uremia due to 
(or as a consequence) of retroperitoneal lymphadenopathy due 
to (or as a consequence of) metastatic neuroendocrine 
carcinoma.  No autopsy was performed.  A certified amended 
certificate of death dated in June 2001 shows that another 
significant condition contributing to the veteran's death, 
but not resulting in the underlying cause, was multiple 
pulmonary metastatic nodules.  The appellant maintains that 
the cause of the veteran's death was the result of his 
exposure to asbestos during service.

Duties to notify and assist

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Duty to notify

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable December 1999 rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
notice requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO 
did not err in not providing such notice.  Rather, the 
claimant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

The appellant's testimony at a personal hearing conducted in 
January 2003 establish that she knew that the veteran had not 
been granted service connection for any disorder, including a 
disorder claimed as secondary to exposure to herbicides.  Her 
testimony also establishes that she understood the 
requirement that the veteran's death be related to his 
service or a service-connected disorder in order to be 
granted service connection for the cause of the veteran's 
death.  

In this case, the appellant appealed the Board's 2004 
decision to the Court.  The appellant obtained representation 
by an attorney.  In a December 2006 supplemental statement of 
the case (SSOC), the RO advised the appellant of each aspect 
of notice required under the VCAA and under Hupp.  In its 
October 2007 Remand, the Board directed that the veteran 
again be notified of the requirements for substantiating her 
claim.  The RO issued a December 2007 letter that again 
provided the appellant each aspect of notice required by the 
VCAA and under Hupp.  The appellant thereafter submitted 
additional statements of opinion from private medical 
providers.  The claim was thereafter readjudicated in January 
2008.  

Because the record establishes that the appellant has 
received proper notice, compliant with Hupp and Pelegrini, 
and the claim was thereafter readjudicated, the appellant has 
not been prejudiced by any defect in the timing of the 
notice.  Mayfield, supra; Saunders, supra.

Moreover, the appellant is represented by an attorney.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  The Board 
concludes that the appellant has had a full and fair 
opportunity to participate meaningfully in the adjudication 
of her claim. 

With regard to the claim for accrued benefits, a review of 
VA's duty to notify and assist is not necessary regarding the 
accrued benefits claim because there is no legal basis for 
the claim, where service connection for the cause of death, 
the same disorder for which the veteran sought service 
connection during his lifetime, has been denied.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  No 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, since 
evidence as to a claim for accrued benefits must be of record 
at the time of the veteran's death.  Therefore, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).



Duty to assist

The veteran's service medical records have been associated 
with the claims file.  Although there is no specific 
verification that the veteran was exposed to asbestos, the 
Board has so assumed for purposes of this claim.  The claims 
file has been reviewed by VA reviewers in November 2003 and 
in July 2007, and the appellant has submitted private medical 
statements dated in 1999, 2000, and 2007.   Voluminous 
clinical records, including records of the veteran's terminal 
illness and terminal hospitalization, are associated with the 
claims file.

The appellant testified on behalf of her claims at a personal 
hearing conducted before the RO in 2003.  Additional evidence 
that might be relevant was discussed at that hearing.  The 
appellant has submitted additional private medical 
statements, and all evidence discussed at the hearing has 
been obtained.  

Significantly, neither the veteran nor her attorney has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained, and the record does not otherwise indicate.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for service connection for the cause of the veteran's 
death

Applicable law and regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 


38 C.F.R. § 3.303(a).  More over, where a veteran served 
continuously for 90 days or more during a period of war and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  38 C.F.R. § 3.303(a); see Baldwin v. 
West, 13 Vet. App. 1 (1999).

Facts

The veteran's occupational military specialties (MOS) 
included that of a fireman and boiler man.  Service medical 
records show that the veteran was seen and treated for 
bronchopneumonia in January 1961.  The separation examination 
dated in January 1964 discloses no complaints, findings, or 
diagnoses of a respiratory disorder.  Based on the veteran's 
period of service and his military occupational specialty, 
exposure to asbestos has been conceded, in the prior vacated 
Board decision, based on the manual provisions in effect when 
the appellant submitted her claim.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997, as in effect when the appellant 
submitted the claim on appeal); see also VAOPGCPREC 4-2000, 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  Although 
the decision which conceded exposure to asbestos was vacated, 
the Board will again concede this point for purposes of this 
appeal.  

Private medical records beginning in early October 1997 
reflect that the veteran was seen for a fever.  A chest X-ray 
dated in October 1997 showed mild diffuse fibronodular 
changes, interpreted as representing chronic changes.  The 
veteran complained of chest pain, and an echocardiogram 
disclosed diabetic cardiomyopathy.  In late October 1997, a 
colonoscopy and biopsy resulted in findings consistent with a 
polyp in the ascending colon; the examiner who performed the 
colonoscopy initially thought the polyp could be malignant.  
A pathology report in late October 1997 confirmed a 
villotubular tumor.   

Abnormalities were noted in results of renal (kidney) 
function through laboratory examinations of the blood.  CT 
(computed tomography) examination of the abdomen, including 
to rule out metastasis from the colon to the liver, was 
ordered in November 1997.  An X-ray of the chest dated in 
November 1997 revealed findings consistent with chronic 
fibronodular changes throughout the lungs, unchanged from 
previous examinations.  There was no new active (lung) 
process.  The veteran required microsurgical discectomy on an 
urgent basis following herniation of a lumbar disc.  A bone 
biopsy disclosed clusters of epitheliod cells suspicions for 
metastatic carcinoma.  The veteran's complaints of spinal 
pain were thought to represent possible vertebral metastasis.  
A bone scan disclosed multiple areas of increased activity.

CT of the abdomen performed in December 1997 disclosed five 
findings: a left adrenal mass, a right adrenal necrotic mass, 
enlarged retroperitoneal lymph nodes, cholelithiasis, and, 
multiple calcified pleural based plaques seen at the lung 
bases.  Those plaques were suspicious for asbestosis-related 
pleural disease.

In mid-December 1997, the veteran underwent laparotomy and 
debulking of a retroperitoneal and adrenal tumor.  Biopsies 
were obtained from the colon, kidneys, renal perihilar lymph 
nodes, liver, and gallbladder.  Multiple wedge-shaped 
biopsies 


of a large complex mass from the suprarenal position to the 
level of the lower pole of the right kidney were obtained.  
The surgeon noted in particular that the right renal vein 
could not be separated from the pararenal mass extending from 
the adrenal gland to the upper pole of the kidney, and the 
right renal artery could not be seen, but appeared to the 
progressing through the mass.  The biopsy of the colon 
disclosed villotubular adenoma.  Biopsy of perihilar renal 
lymph nodes disclosed lipogranulomata and paraganglioma, 
possibly a pheochromocytoma.  The treating physician 
concluded that the perirenal mass was consistent with 
malignancy.  

In January 1998, Dr. H. saw the veteran for further 
evaluation of his metastatic carcinoma.  At that time, the 
veteran's lungs were clear.  It was noted that the veteran 
had a neuroendocrine tumor.  Dr. H. reported that since no 
primary site had been found, the veteran should be considered 
to have a neuroendocrine tumor of unknown primary site.  Dr. 
H. observed that such tumors may run the gamut from slower-
growing tumors such as carcinoid, to fast growing tumors such 
as small cell carcinoma of the lung.  Dr. H. noted that the 
tumor seemed to be bulky and was acting aggressively with 
bone metastasis. 

January 1998 and later treatment records reflect that the 
veteran initially received several periods of chemotherapy, 
including with Cisplatin, then with second-line chemotherapy, 
without any apparent response other than continued growth of 
the tumor.  Private records dated from 1998 to 1999 reflect 
that the veteran was hospitalized on multiple occasions for 
symptoms associated with his neuroendocrine malignancy.  In 
February 1999, the veteran was hospitalized for widely-
metastatic neuroendocrine cancer.  A CT of the chest revealed 
a small pericardial effusion, mild cardiomegaly, and several 
solid lung nodules; it was not clear whether those nodules 
were benign or "possibly metastatic."  An examination of 
the chest revealed that the lungs were clear.  



X-rays of the chest performed in May 1999 revealed the 
development of diffuse alveolar infiltrates throughout the 
left lung and persistent bilateral interstitial infiltrative 
changes, stable since a prior May 1999 study.  X-rays of the 
chest dated in June 1999 revealed bilateral pulmonary 
infiltrates, slightly improved over May 1999.  No new 
progressive finding or evidence of pulmonary edema was found.

An examination in June 1999 revealed that the veteran had 
metastasis of the liver, lungs, and bones.  His main 
complaint was pain in the left adrenal gland region and in 
the back, anorexia, and weight loss.  On physical 
examination, the lungs demonstrated decreased breath sounds.  
An X-ray of the chest dated in June 1999 revealed, in 
pertinent part, a small right pleural effusion.

Statements regarding the veteran's condition were received 
from the office of Dr. L.L.H. in 1998 and 1999.  In a June 
1999 statement, F.A., M.D., indicated that the veteran had 
metastatic neuroendocrine carcinoma complicated by 
malnutrition and weakness.

In a June 1999 statement, JG, a nurse practitioner (on behalf 
of Dr. L.L.H.) stated that the veteran's diagnosis was 
neuroendocrine cancer with nodules shown on chest on X-ray.  
The nurse practioner stated that the nodules could be the 
result of possible asbestos exposure or possibly metastasis.

In July 1999, the veteran was hospitalized for mental status 
changes and metastatic carcinoma.  The summary of that 
hospitalization states that the veteran was two years out 
from the time of the initial presentation for a 
"neuroendocrine carcinoma arising in the right adrenal gland 
or the right renal paraganglia" with extensive local disease 
in addition to bony metastasis and recent development of 
retroperitoneal lymphadenopathy.  The final diagnoses were 
uremia and coma, and the secondary diagnoses were metastatic 
neuroendocrine carcinoma, diabetes, and anemia.

In a July 2000 letter, Dr. H. and nurse practitioner JG 
stated that the direct causes of the veteran's death were 
neuroendocrine carcinomas with cancer of the lungs, liver and 
bones as contributory factors.

In June 2001, an amended death certificate included multiple 
pulmonary metastatic nodules as a significant condition 
contributing to the veteran's death but not resulting in the 
underlying cause of death.  The certificate states that the 
amendment was requested to allow the spouse of the deceased 
veteran to be considered for VA benefits and stated that the 
documentation of malignant pulmonary nodules was required for 
this purpose.

The veteran's claims files were reviewed in October 2001.  
The examiner stated that it would be a matter of speculation 
to say the veteran's asbestos exposure contributed in any way 
to the veteran's cause of death.  The examiner noted that the 
records disclosed that the veteran had a metastatic cancer to 
his lungs from his adrenal glands.  His cancers were not 
primarily lung cancers.  Primary lung cancers, the physician 
opined, are associated with asbestos exposure.  The reviewer 
further opined that, to his knowledge, there was no 
relationship between asbestos exposure and adrenal cancer.

In a March 2002 statement, the appellant contended that the 
adrenal gland was part of the lymph node system and that 
cancers cannot start in the lymph node system.  The appellant 
contended that the veteran's cause of death was small cell 
cancer which did not appear on radiologic examinations of the 
lungs until after it metastasized to other parts of the body, 
primarily the adrenal glands, bones, liver, and brain.  At 
her January 2003 personal hearing, the appellant reiterated 
this belief.  She also submitted a report from the medical 
literature in which the patient had an occupational history 
of asbestos exposure and pleural plaques on chest x-rays and 
a pheochromocytoma.

Following the Board's August 2003 Remand, a VA reviewer 
rendered a November 2003 opinion.  The reviewer stated that 
the immediate cause of the veteran's death was "anemia."  
The reviewer noted that pleural-based or diaphragmatic-based 
plaques were present in the lungs, and that it was noted that 
these plaques might or might not represent asbestos exposure.  
The reviewer noted that no effort was ever made to treat the 
veteran for anything having to do with the plaques noted on 
radiologic examination of the lungs and no effort was made to 
treat the veteran for any residual of exposure to asbestos.  
The reviewer concluded that the plaques noted on radiologic 
examination of the lungs did not cause any significant or 
extensive damage to the lungs and were of no significant 
consequence.  The reviewer also mentioned that the adrenal 
glands were not a lymphatic organ, and could produce clear 
cell carcinomas such as the surgeon observed at the time of 
the veteran's December 1997 surgery.

The Board notes that this reviewer included statements in his 
report of a non-factual nature.  In the parties' August 2005 
Joint Motion for Remand, these statements were characterized 
as "editorializing."  The Joint Motion specified that the 
Board should address the impact of the reviewer's non-
factual, editorial statements.  The Board notes that it has 
considered the 2003 opinion only for the factual medical 
evidence discussed and the medical conclusions reached based 
on those facts.  The Board notes that the probative weight 
and persuasive value of that opinion is decreased by the fact 
that the reviewer concluded, incorrectly, that "anemia" was 
the cause of the veteran's death and by the insertion of 
nonfactual statements.  As noted in the Board's March 2006 
Remand, the Board determined that, to avoid any taint or 
appearance of bias due to those nonfactual statements in the 
2003 opinion, additional medical opinion should be sought.

In the August 2005 Joint Motion, the parties noted that the 
veteran's immediate cause of death was incorrectly noted in 
the August 2004 Board decision as "anemia," but the 
immediate cause of death as noted on the death certificate 
was actually "uremia."  The joint motion indicated that 
this statement, along with the statements contained in a 
November 2003 VA opinion, required additional discussion in 
the Board decision.  

Following the Court's August 2005 order remanding the appeal 
to the Board, the appellant submitted a December 2005 private 
medical statement from JG, ARNP, cosigned by L.L.H., M.D.  
Dr. H. stated that he disagreed with the death certificate 
and stated that neuroendocrine carcinoma, not uremia, was the 
cause of the veteran's death.  Dr. H. reiterated that the 
direct cause of the veteran's death was neuroendocrine 
carcinoma with cancer of the lungs, liver, and bones.  Dr. H. 
provided an opinion that the veteran's exposure to asbestos 
while in service was "as likely as not" the direct cause of 
the veteran's multiple cancers and ultimate death.

In a July 2006 opinion, the reviewer concluded that, although 
there were small plaques in the veteran's lungs, identified 
as due to asbestos exposure, there was no objective data to 
support pulmonary dysfunction due to the plaque formation.  
The reviewer specifically noted that the medical article 
submitted did not support a causal relationship between the 
asbestos exposure noted in that patient and the adrenal gland 
cancer discussed in the article.  The reviewer noted that, 
although the veteran underwent an exploratory laparotomy, 
debulking, and biopsy of right adrenal tumor, biopsy of the 
liver, and exploration of the retroperitoneal area, there was 
no objective medical data that a lung biopsy was ever 
conducted, and no lung dysfunction was treated.  The reviewer 
concluded that the veteran's death was not proximately due to 
or the result of asbestos exposure, and concluded that 
asbestos exposure did not substantially and materially 
contribute to the veteran's death.  The reviewer concluded 
that the veteran's death was due to neuroendocrine carcinoma 
and its complications, and was not due to asbestos exposure.

By a statement dated in July 2007, A.F., MD, stated that, 
since the primary site of cancer was not positively 
established, primary cancer in the lungs was not 


positively ruled out.  Dr. F. further noted that the veteran 
had a positive family history of death from asbestos-related 
conditions and noted that the veteran suffered from multiple 
pulmonary problems prior to diagnosis of carcinoma.  Dr. F. 
opined that the November 2003 VA medical opinion could not be 
relied on because the opinion was expressed in terms of 
possibility, not probability, or certainty.  Dr. F. stated 
that the July 2006 medical opinion failed to discuss the 
amended death certificate, incorrectly noted the veteran's 
cause of death as "anemia," and failed to provide the bases 
for the conclusions rendered.  

Dr. F. concluded that, because CT scans conducted in 1997 
disclosed multiple small plaques, calcified and likely 
secondary to asbestos-related pleural disease, and since no 
investigations were carried out to rule out primary carcinoma 
of the lung, the evidence of record was in equipoise to 
warrant a finding that, within reasonable medical 
probability, the radiologic findings were indicative of 
primary carcinoma of the lung or mesothelioma of the pleura.

Analysis

The Board agrees with Dr. F.'s conclusion that the clinical 
records support a finding that the veteran had an asbestos-
related condition prior to his death.  The October 1997, 
November 1997, and December 1997 interpretations of CT 
examinations note there were fibronodular changes, of a 
chronic nature, with no active lung process, and that there 
were calcified pleural-based plaques in the lungs suspicious 
for asbestos-related disease.  The VA reviewers who provided 
opinions in November 2003 and July 2006 also concluded that 
the most likely explanation for these plaques was exposure to 
asbestos.  The veteran's exposure to asbestos has been 
conceded, and the preponderance of the medical opinions 
establishes that the veteran did have an asbestos-related 
disorder, diagnosed as multiple pleural based plaques seen at 
the lung bases or fibronodular changes with no active 
process.  

The Board must next address whether the clinical records 
support a finding that the veteran's death was proximately 
due to or the result of asbestos exposure, or whether the 
multiple pleural based plaques seen at the lung bases or 
fibronodular changes contributed materially and substantially 
to the veteran's death.  The primary opinion of record which 
is favorable to the appellant's claim that the veteran's 
death was proximately due to his exposure to asbestos is the 
opinion of Dr. F., who concluded that the radiologic findings 
in the veteran's case were, at least as likely as not, or 
within reasonable medical probability, indicative of primary 
carcinoma of the lungs or mesothelioma of the pleura.  

Dr. F.'s opinion fails entirely, however, to discuss the 
December 1997 surgical findings and December 1997 pathology 
reports or the actual records of the veteran's treatment for 
his cancer.  The December 1997 pathology reports disclose 
lipogranulomata and malignant paraganglioma of the right 
adrenal gland.  The report of the December 1997 exploratory 
laparotomy and debulking of a renal adrenal mass specifically 
noted that there was no evidence of diffuse carcinomatosis, 
and that the tumor was localized to the area by the right 
kidney and adrenal gland.  The December 1997 reports also 
disclosed that the right renal vein and right renal artery 
ran through and could not be separated from the tumor.  Dr. 
F. did not explain how his opinion was consistent with or 
could be reconciled with the December 1997 operative and 
pathology findings, which appear, on their face, to be 
contradictory to the July 2007 opinion rendered by Dr. F.  

In addition, a villotubular adenoma initially diagnosed on 
colonoscopy was resected during the December 1997 surgery.  
There is no medical opinion or evidence that this tumor was 
implicated in the veteran's death.   Dr. F. did not discuss 
this tumor or explain how that finding was consistent with 
Dr. F.'s conclusion that the neuroendocrine tumor had a 
primary site in the lungs.   

For purposes of information only, and without reliance 
thereon, the Board notes that a paraganglioma is a neoplasm 
derived from the chromoreceptor tissue of a paraganglion, or 
the medulla of the adrenal gland.  Stedman's Medical 
Dictionary 1310 (27th ed. 2000).  In contrast, a mesothelioma 
is a neoplasm derived from the lining cells of the pleura and 
peritoneum, which grows as a thick sheet covering the 
viscera, and is composed of spindle cells or fibrous tissue.  
Stedman's Medical Dictionary at 1098, 1099.  Dr. F's opinion 
does not explain why, if mesothelioma or a primary cancer of 
the lung were present, the pathology reports reflect 
neuroendocrine cancer instead.  Dr. F. does not provide an 
opinion that metastasis of a mesothelioma or a primary lung 
tumor may be manifested as neuroendocrine carcinoma.  Dr. F. 
did not explain why the pathology reports could not identify 
the primary cancer of the lung, if a primary lung cancer was 
present.  

Dr. F. emphasized that the primary site of the cancer was not 
determined, so it was as likely as not that the primary 
cancer site could have been in the veteran's lungs.  However, 
Dr. F. failed to discuss how the pathology reports could be 
consistent with his conclusion that it was at least as likely 
as not that the primary site of the veteran's cancer was in 
his lungs or was a mesothelioma, when the pathology reports 
do not disclose mesothelioma or a primary lung cancer.  More 
ever, Dr. F. did not discuss how his conclusion could be 
reconciled with the operative report and the conclusions of 
the surgeon who performed the exploratory laparotomy.  
Additionally, Dr. F. failed to address the determination, 
stated in the operative report, that there was no diffuse 
carcinomatosis, or the surgeon's determination that no biopsy 
of the lungs or the pleural-based plaques was necessary.  

The Board further notes that Dr. F. considered only the 
possibility that a primary lung cancer, if present, was due 
to the veteran's exposure to asbestos.  Dr. F. did not 
address the fact that the surgeon who performed the December 
1997 surgery discussed the prior removal of a malignant 
melanoma from the veteran's shoulder.  Dr. F. did not discuss 
the veteran's other risk factors for cancer (smoking, prior 
history of malignant melanoma) or explain why exposure to 
asbestos should be assumed to be the cause of primary lung 
cancer in this veteran, in the absence of diagnosis of any 
lung disorder other than plaques.  

The Board finds it significant that Dr. F. did not explain 
how he determined that the veteran had a primary lung cancer 
or mesothelioma caused by exposure to asbestos where the 
diagnosed carcinoma, on objective pathologic examination, was 
a paraganglioma or neuroendocrine cancer with neurosecretory 
granules (chromogranin positive).  Dr. F. did not explain why 
he concluded that the veteran's primary cancer was a lung 
cancer, even though radiology examinations in 1997 stated 
that there was no active process in the lungs, at a time when 
the veteran had sufficient metastasis to the spine as to 
require urgent laminectomy and at a time when the tumors in 
the abdomen were so large as to be described by the surgeon 
in December 1997 as causing displacement of other organs.  

Because there are so many facts in the voluminous clinical 
records which appear to conflict with his opinion that Dr. F. 
did not address, the Board finds that the persuasive value of 
his opinion is weak.  Dr. F. clearly stated that it was 
"more likely than not" that pulmonary conditions caused the 
veteran's death.  However, Dr. F. did not explain the 
rationale for his opinion that pulmonary conditions cause the 
veteran's death when the death certificate states only that 
multiple metastatic pulmonary nodules contributed to but did 
not result in the veteran's death.  Dr. F. did not explain 
how these two opinions, which appear to be in opposition, 
could both be accurate.  

Dr. F. did not explain why or how the clinical evidence 
establishes that the veteran's death was due to a lung 
disorder, when the death certificate states that uremia was 
the cause of the veteran's death.  Without reliance thereon, 
the Board notes that "uremia" is the several complexes of 
symptoms caused by severe, persisting, renal failure.  
Sedan's Medical Dictionary 1919 (27th ed. 2000).   There is 
no apparent link between renal failure, the cause of death 
listed on the death corticate, and pulmonary plaques.  
Neither Dr. F. nor Dr. F. has addressed this discrepancy.  

As such, the credibility of both Dr. H.'s opinion and Dr. 
F.'s opinion is diminished.  The Board finds that, even 
though Dr. F. has rendered an opinion that assigns a 
probability of 50 percent or more to the connection between 
the veteran's service and his cancer, the Board notes that 
Dr. F.'s opinion is far from comprehensive, and cannot be 
considered to establish a 50 percent or greater likelihood 
that the veteran had primary cancer of the lungs or that 
asbestosis-related pleural plaques led to or contributed 
materially and substantially to the veteran's death.   

As noted, Dr. H. also rendered a December 2005 medical 
opinion that the veteran's exposure the asbestos was "as 
likely as not" the direct cause of his multiple cancers.  
Dr. H. treated the veteran during the veteran's lifetime.  
Dr. H. recommended several types of chemotherapy, instituted 
other treatment, and rendered several opinions prior to 
December 2005.  However, there is no record that Dr. H. 
suggested treatment for a primary lung cancer, or that he 
treated the veteran for lung cancer or used any cancer 
protocol for mesothelioma.  The Board finds it particularly 
significant that Dr. H. did not explain how the veteran's 
exposure to asbestos as the cause of his death could be 
reconciled with the December 1997 operative and laboratory 
reports, or Dr. H.'s failure to biopsy the lungs, treat the 
lung disorders with chemotherapy.  

Dr. H. did not explain how the December 2005 opinion could be 
reconciled with his own lengthy treatment of the veteran's 
condition, which did not include treatment for lung cancer.  
Dr. H. failed to explain how the December 2005 opinion could 
be reconciled with the 1997 reports that there were "no 
active processes" in the lungs, or Dr. H's own opinion, 
dated in June 1999, less than two months before the veteran's 
death, that the nodules in the veteran's lungs were 
"possibly" the result of asbestos exposure or possibly 
metastasis, but did not suggest that any asbestos-related 
disease was causing the veteran's death or should be treated.  

The June 1999 statement, while Dr. H. was treating the 
veteran, is far more persuasive to the Board than the medical 
statement provided more than 5 years after the veteran's 
death, since the later statement did not explain or reference 
how the most recent opinion was or could be consistent with 
the actual facts in the medical record.  

The veteran's death certificate, as amended, states that the 
veteran's death was due to uremia, due to retroperitoneal 
lymphadenopathy, due to metastatic neurodendocrine carcinoma, 
with pulmonary metastatic nodules that were not related to 
the cause of death.  Thus, even the amended death certificate 
does not indicate that metastatic pulmonary nodules caused 
the neuroendocrine carcinoma that caused the veteran's death.  
Rather, the amended death certificate indicates that, 
although the metastatic pulmonary nodules were 
"significant," that condition was unrelated to the cause of 
the veteran's death.  The determination noted on the death 
certificate contradicts Dr. F.'s conclusion that a carcinoma 
due to exposure to asbestos was etiologically related to the 
cause of the veteran's death.  The Board finds that the death 
certificate, which is an official document, is more probative 
than the opinion provided by Dr. F.  

The Board also notes that Dr. H. provided no rationale for 
his December 2005 opinion that it was "as likely as not" 
that the veteran's exposure to asbestos was the direct cause 
of the veteran's multiple cancers and death.  The Board notes 
that Dr. H. did not discuss the veteran's lungs or lung 
findings or symptoms or a possibility that the veteran's 
cancer was related to the veteran's exposure to asbestos in 
his December 1997 letter to Dr. A.F., in a January 1998 
letter to Dr. A.F. (although Dr. H. did note generally in 
that letter that small cell carcinoma of the lung was a fast-
growing tumor), or in a four-page February 1, 1999 admission 
history, physical and plan which discussed the lack of 
success and types of chemotherapy used to treat the veteran.  
The June 1999 statement, written for Dr. H. by JG, ARNP, that 
the veteran "had two nodules on his chest x-ray . . . 
[which] could be the result of possible asbestos exposure or 
possibly metastasis" appears inconsistent with the August 
2005 opinion.  In July 2000, Dr. H. stated that the "direct 
causes" of the veteran's death were "neuroendocrine 
carcinomas with cancer of the lungs, liver and bones as 
contributory factors."  Dr. H. did not explain or provide a 
rationale for the apparent differences between the statements 
rendered in 1990 and 2000 and the opinion rendered in 2005.   

The Board notes that the surgeon who performed exploratory 
laparotomy in December 1997 noted, prior to the surgery, that 
diagnoses of lung cancer, hypertension, and Alzheimer's 
disease should be considered.  See 12/16/97 History and 
Physical (H&P), Dr. A.F.  However, following the operative 
procedure and the pathology report, those diagnoses are not 
again mentioned in the voluminous clinical records, including 
the veteran's oncology treatment records, many of which were 
written by Dr. A.F.  (See 4/2/98 Short Stay History and 
Physical, Dr. A.F., discharge/expiration summary, 7/09/1999, 
Dr. A.F.)

The rest of the persuasive medical evidence is also 
unfavorable to a finding that the veteran's death was due to 
exposure to asbestos.  Dr. F. did not discuss the November 
1997 radiologic examination of the chest, which disclosed 
"chronic fibronodular changes . . . without any evidence of 
any progressive infiltrates of pleural effusions."  The 
report also stated that there was "no new active process 
seen relative to 10-5-97."  

The October 2001 opinion states that the clinical records 
show that the veteran's cancers were not primary lung 
cancers, and that the reviewer did not "believe" that there 
was any relationship between adrenal cancer and asbestos 
exposure.  The reviewer who provided November 2003 opinion 
indicated, without explanation, that neuroendocrine cancer 
was not related to exposure to asbestos.  The reviewer who 
provided the July 2006 opinion stated that there was "no 
objective medical evidence that the veteran's death was 
related to asbestos exposure."  Dr. F. does not appear to 
have provided an objective basis for his opinion that, since 
the primary site was undetermined, it was at least as likely 
as not that the veteran's death was caused by lung cancer or 
a tumor due to asbestosis exposure.  

In this regard, Dr. F. states that the veteran suffered from 
multiple pulmonary problems which began developing in 1995.  
However, Dr. F. identified no pulmonary diagnosis or 
treatment following the veteran's 1964 service discharge 
other than the report of a December 1997 CT scan of the 
abdomen which revealed multiple small calcified plaques in 
the lung bases, until metastasis from the neuroendocrine 
cancer to the lungs was suspected in February 1999.  

In particular, the Board notes that an October 1997 Emergency 
Department record reflects that the veteran reported recent 
onset of exertional dyspnea, stating that he might have 
caught a "cold."  No diagnosis of a chronic pulmonary 
disorder was assigned by the ED, although radiologic 
examination of the chest disclosed "mild, diffuse, chronic 
appearing fibronodular changes."  No history of any 
pulmonary disorder was noted by Dr. H.P.D., MD, who conducted 
a treadmill stress test in October 1997.  The prior diagnoses 
noted by the multiple providers who evaluated the veteran in 
October 1997 through December 1997 were hypertension, 
diabetes mellitus, cataract surgery, removal of a melanoma, 
left arm, gastritis (diagnosed in 10/97), right colon polyp 
(diagnosed in 10/97), anemia (diagnosed 10/97), angina 
(diagnosed 10/97).  

Dr. F. listed, among the materials reviewed, "all medical 
records pertaining to hospital admission, office visits, and 
investigations."  However, Dr. F. failed to discuss the 
veteran's 1997 lumbar herniation due to metastatic cancer of 
the bone, just prior to the December 1997 laparotomy.  He 
failed to address the December 1997 objective findings 
following exploratory laparotomy and debulking of adrenal 
mass, that the veteran's lungs remained "[c]lear to 
auscultation bilaterally with normal vesicular breathing, no 
signs of consolidation or effusion."   

Dr. F. did not explain how the pathologic findings were 
consistent with mesothelioma or a primary lung cancer.  Most 
significantly, however, Dr. F. failed to discuss why his 
conclusions that the veteran had primary cancer of the lungs, 
or that a condition related to asbestos exposure contributed 
substantially and materially to the veteran's death are 
consistent with the voluminous oncology treatment records 
associated with the claims file, when those oncology 
treatment records reflect no treatment of a respiratory 
dysfunction and no suspicion of a primary lung cancer, and do 
not reflect diagnosis of metastasis to the lungs until the 
veteran's neuroendocrine cancer was far advanced.  

The reviewer who provided a November 2003 opinion discussed 
the fact that 

. . . if an asbestos-caused tumor was 
present, [the treating providers] 
certainly did not treat that disease, and 
I did not see any significant remarks 
that were contemporaneous with the care 
or surgery of this man to indicate that 
any danger existed, or any possibility 
existed that they had significant 
problems, due to asbestos.  They did not 
biopsy the lungs.  They did not treat the 
lungs.  And at the very end of this man's 
life, on admission one or two days before 
his death, he had minimal respiratory 
symptoms for an individual . . .  that 
close to death.

Neither Dr. H. nor Dr. F. addressed these conclusions, except 
for Dr. F's statement that the November 2003 opinion was too 
speculative to be relied on.  The portion of the November 
2003 noted above does not appear to be speculative, but, 
rather, to be very factual in nature.  The Board notes that 
it has considered for purposes of the balance of the 
probative evidence, only those portions of the November 2003 
report discussed in detail in this decision.  The Board finds 
that these 2003 statements accord with and are consistent 
with other factual statements also of records.  As such, this 
reasoning is persuasive.  This opinion is unfavorable to the 
appellant's claim.  

The physician who provided the November 2003 VA opinion also 
addressed the appellant's point that the primary site of the 
cancer was undeterminable.  The VA physician found, based 
upon his review of the many medical record in this case, that 
the veteran had adrenal cancer, that it spread to his lungs, 
liver, and bones, and that all sites of cancer were due to 
the same tumor.  He indicated that the appropriate way to 
phrase the final diagnosis was "neuroendocrine carcinoma in 
the lungs, liver, and bones."  As noted above, the favorable 
opinions of Dr. H. and Dr. F. do not explain why their 
favorable opinion is consistent with the findings of records, 
where, in contrast, the examiner who provided the 2003 
opinion discusses the relevant findings.  

There is considerable evidence favorable to the appellant's 
claim for service connection for the cause of the veteran's 
death, primarily, the December 2005 statement from Dr. H. and 
the July 2007 opinion from Dr. F.  Nevertheless, the 
unfavorable evidence, including the 2003 and 2006 VA 
opinions, the statements of Dr. H. prior to December 2005, 
and, most importantly, the contemporaneous records of the 
veteran's treatment for neuroendocrine cancer from October 
27, 1997 to July 1999, preponderates against the favorable 
evidence. 

The Board has also considered whether the veteran's asbestos 
related pleural plaques contributed materially and 
substantially to his death.  38 C.F.R. § 3.312.  The 
contemporaneous evidence of record and the opinions rendered 
by Dr. H. prior to December 2005 are unfavorable to a finding 
that a pulmonary disorder contributed materially or 
substantially to the veteran's death.  The regulation 
provides that disorders of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In this case, the contemporaneous records and the death 
certificate are unfavorable to a finding that a pulmonary 
disorder had any significant effect on the veteran before the 
veteran became terminally ill due to neuroendocrine cancer or 
before chemotherapy was determined to have failed.  

Moreover, the statement in the 2001 amended death certificate 
that "multiple pulmonary metastatic nodules" were a 
significant condition contributing to the veteran's death 
fails to establish that asbestos-related pleural plaques 
contributed to the veteran's death.  Because the death 
certificate states that the pulmonary metastatic nodules did 
not result in the underlying cause of the veteran's death, 
the 2001 amended death certificate continues to establish 
that the asbestosis-related plaques were not the underlying 
cause of the veteran's neuroendocrine tumor, and that the 
metastasis of the neuroendocrine tumor to the lungs, not the 
underlying asbestosis-related findings, were the disorder 
which contributed to the veteran's death.  

More over, the vital organs shown by the death certificate to 
be most closely related to the cause of the veteran's death 
were the kidneys, as shown by the veteran's uremia.  Neither 
the contemporaneous records of the veteran's terminal 
hospitalization nor the death certificate implicate the 
asbestos-related plaques found in 1997 as causing or 
accelerating the veteran's death or combining with the 
neuroendocrine tumor or uremia to cause the veteran's death.  
Thus, the death certificate and the contemporaneous evidence 
of record are unfavorable to a finding that the veteran's 
asbestos-related disorder contributed materially and 
substantially to cause or accelerate the veteran's death.  
These unfavorable records are or greater persuasive value 
than the favorable opinions of Dr. H. and Dr. F. expressed in 
2005 and 2007.  

The appellant does not allege that she has the medical 
expertise to provide the competent medical evidence necessary 
to establish a connection between the cause of the veteran's 
death and service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, her allegation that 
the veteran's death was caused by his exposure to asbestos in 
service is not persuasive as competent medical evidence.

The preponderance of the evidence is against the claim, 
either on the basis that the veteran's exposure to asbestos 
caused his death, or contributed materially or substantially 
to his death.  Therefore, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The claim for service connection for 
cause of the veteran's death must be denied.

2.  Claim for accrued benefits

Accrued benefits are benefits to which the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death 
of a veteran, any accrued benefits are payable to the 
surviving spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1) (a two-year limitation on accrued benefits was 
in effect when the veteran dies, and that limitation is 
applicable to this case, since the veteran dies prior to 
December 2002).  Only evidence contained in the claims file 
at the time of the veteran's death, or certain VA and service 
department records considered constructively in the claims 
file at that time, may be considered in adjudicating a claim 
for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-361 (1993).

The evidence of record at the time of the veteran's death 
disclosed only that he had neuroendocrine cancer.  There was 
no medical statement or opinion relating his death to 
exposure to asbestos in service or to asbestosis-related 
pleural plaques.  As such, since the evidence at the time of 
the veteran's death was against the claim, the appellant's 
claim for accrued benefits must be denied, since the veteran 
was not entitled to any periodic payment based on evidence of 
record at the time of his death.  More ever, as the evidence 
fails to disclose, as noted above, that it is at least as 
likely as not that the veteran died as a result or his 
service or exposure to asbestosis therein, the claim for 
accrued benefits has not been established on any basis.  The 
claim must be denied.  


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.

The appeal for accrued benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


